Title: From Benjamin Franklin to Samuel Rhoads, 22 August 1772
From: Franklin, Benjamin
To: Rhoads, Samuel


Dear Friend,
London, Augt. 22. 1772
I think I before acknowledg’d your Favour of Feb. 29. I have since received that of May 30. I am glad my Canal Papers were agreable to you. If any Work of that kind is set on foot in America, I think it would be saving Money to engage by a handsome Salary an Engineer from hence who has been accustomed to such Business. The many Canals on foot here under different great Masters, are daily raising a number of Pupils in the Art, some of whom may want Employ hereafter; and a single Mistake thro’ Inexperience, in such important Works, may cost much more than the Expence of Salary to an ingenious young Man already well acquainted with both Principles and Practice. This the Irish have learnt at a dear Rate in the first Attempt of their great Canal, and now are endeavouring to get Smeaton to come and rectify their Errors. With regard to your Question, whether it is best to make the Skuylkill a part of the Navigation to the back Country, or whether the Difficulty, of that River, subject to all the Inconveniencies of Floods, Ice, &c will not be greater than the Expence of Digging, Locks, &c. I can only say, that here they look on the constant Practicability of a Navigation, allowing Boats to pass and repass at all Times and Seasons, without Hindrance, to be a Point of the greatest Importance, and therefore they seldom or ever use a River where it can be avoided. Locks in Rivers are subject to many more Accidents than those in still-water Canals; and the Carrying-away a few Locks by Freshes or Ice, not only creates a great Expence, but interrupts Business for a long time till Repairs are made; which may soon be destroyed again; and thus the Carrying-on a Course of Business by such a Navigation be discouraged, as subject to frequent Interruptions: The Toll too must be higher to pay for such Repairs. Rivers are ungovernable Things, especially in Hilly Countries: Canals are quiet and very manageable: Therefore they are often carried on here by the Sides of Rivers, only on Ground above the Reach of Floods, no other Use being made of the Rivers than to supply occasionally the Waste of Water in the Canals. I warmly wish Success to every Attempt for Improvement of our dear Country; and am with sincere Esteem, Yours most affectionately
B Franklin

I congratulate you on the Change of our American Minister. The present has more favourable Dispositions towards us than his Predecessor.
S. Rhoads, Esqr

 
Addressed: To / Samuel Rhoads, Esqr / Philadelphia / per Capt. Falconer.
